UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 ENTHEOS TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 1 ENTHEOS TECHNOLOGIES, INC. 430 Park Avenue Suite 702 New York, New York 10022 Telephone: 800-755-5815 November 14, 2009 Dear Stockholders: You are cordially invited to attend the 2010 Annual Meeting of Stockholders of Entheos Technologies, Inc. The meeting will be held at 9:00 a.m., local time, on December 14, 20210, at 430 Park Avenue, Suite 702, New York, New York 10022. Enclosed are the official notice of this meeting, a proxy statement, a form of proxy and the 2009 Annual Report on Form 10-K for the year ended December 31, 2009. At this meeting you will be asked to elect directors to serve until the next annual meeting, ratify the selection of the Company's independent auditors for 2010, approve the change of our company name to “Janus Resources, Inc.” and to transact any other business as may properly come up before the meeting. Please note that attendance at the Annual Meeting will be limited to stockholders of record at the close of business on November 3, 2010, and to guests of the Company. If your shares are registered in your name and you plan to attend the Annual Meeting, please bring the enclosed ballot with you to the meeting. If your shares are held by a broker, bank or other nominee and you plan to attend the meeting, please contact the person responsible for your account regarding your intention to attend the meeting so they will know how you intend to vote your shares at that time. Stockholders who do not expect to attend the 2010 Annual Meeting in person may submit their ballot to the Management of the Company at 430 Park Avenue, Suite 702, New York, New York 10022. BY ORDER OF THE BOARD OF DIRECTORS /s/ Antonino Cacace Antonino Cacace, President, Chief Executive Officer and Director 2 Entheos Technologies, Inc. 430 Park Avenue Suite 702 New York, New York 10022 (800) 755-5815 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON DECEMBER 14, 2010 DearStockholder: You are cordially invited to attend the Annual Meeting of Stockholders of Entheos Technologies, Inc., a Nevada corporation (the “Company”).The meeting will be held on Tuesday, December 14, 2010 commencing at 9:00 A.M., local time, at 430 Park Avenue, Suite 702, New York, New York 10022, for the following purposes: 1. To elect three (3) nominees for director named herein to hold office for one year or until the 2011 Annual Meeting of Stockholders or until their respective successors have been duly elected and qualified; 2. To ratify the selection of Petersen Sullivan LLP, as the Company’s independent auditors for the year ending December31, 2010; 3. To approve an amendment to the Company’s Articles of Incorporation changing its name to Janus Resources, Inc.; and 4. To transact such other business as may properly come before the meeting and all adjournments and postponements thereof. These items of business are more fully described in the Proxy Statement accompanying this Notice. The record date for the Annual Meeting isNovember 3, 2010.Only stockholders of record at the close of business on that date may vote at the meeting or any adjournment thereof. By Order of the Board of Directors /s/ Antonino Cacace Antonino Cacace President/Chief Executive Officer New York, New York November 14, 2010 You are cordially invited to attend the meeting in person.Whether or not you expect to attend the meeting, please complete, date, sign and return the enclosed proxy as instructed in these materials, as promptly as possible in order to ensure your representation at the meeting.A return envelope (which is postage prepaid if mailed in the United States) is enclosed for your convenience.Even if you have voted by proxy, you may still vote in person if you attend the meeting.Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the meeting, you must obtain a proxy issued in your name from that record holder. 3 Entheos Technologies, Inc. 430 Park Avenue Suite 702 New York, New York 10022 (800) 755-5815 PRELIMINARY COPY - PROXY STATEMENT FOR THE 2 QUESTIONS AND ANSWERS ABOUT THIS PROXY MATERIAL AND VOTING Why am I receiving these materials? We have sent you these proxy materials because the Board of Directors of Entheos Technologies, Inc. (sometimes referred to as the “Company,”“Entheos,” “we” or “us”) is soliciting your proxy to vote at the 2010 Annual Meeting of Stockholders.According to our records, you are a stockholder of the Company. You are invited to attend the annual meeting to vote on the proposals described in this proxy statement. However, you do not need to attend the meeting to vote your shares. Instead, you may simply complete, sign and return the enclosed proxy card. The Company intends to mail these proxy materials on or aboutNovember 14, 2010 to all stockholders of record on November 3, 2010 (the “Record Date”) entitled to vote at the annual meeting. When and where is the 2010 Annual Meeting being held? The 2010 Annual Meeting will be held on Tuesday, December 14, 2010 commencing at 9:00 A.M., local time, at 430 Park Avenue, Suite 702, New York, New York 10022 Who can vote at the annual meeting? Only stockholders of record at the close of business on November 3, 2010 will be entitled to vote at the annual meeting. On this record date, there were 63,075,122shares of common stock outstanding and entitled to vote. The annual meeting will begin promptly at 9:00 A.M., local time.Check-in will begin one-half hour prior to the meeting.Please allow ample time for the check-in procedures. Stockholder of Record: Shares Registered in Your Name If on November 3, 2010 your shares were registered directly in your name with Entheos’ transfer agent, Holladay Stock Transfer, Inc., then you are a stockholder of record. As a stockholder of record, you may vote in person at the meeting or vote by proxy. Whether or not you plan to attend the meeting, we urge you to fill out and return the enclosed proxy. Beneficial Owner: Shares Registered in the Name of a Broker or Bank If on November 3, 2010 your shares were held in an account at a brokerage firm, bank, dealer, or other similar organization, rather than in your name, then you are the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by that organization. The organization holding your account is considered to be the stockholder of record for purposes of voting at the annual meeting. As a beneficial owner, you have the right to direct your broker or other agent regarding how to vote the shares in your account. You are also invited to attend the annual meeting. However, since you are not the stockholder of record, you may not vote your shares in person at the meeting unless you request and obtain a valid proxy from your broker or other agent. 1 What am I voting on? The following matters are scheduled for a vote: 1. To elect three nominees for director named herein to hold office for one year or until the 2011 Annual Meeting of Stockholders or until their respective successors have been duly elected and qualified; 2. To ratify the selection of Petersen Sullivan LLP, as the Company’s independent auditors for the year ending December31, 2010; 3. To approve an amendment to the Company’s Articles of Incorporation changing the Company’s name to Janus Resources, Inc; and 4. To transact such other business as may properly come before the meeting and all adjournments and postponements thereof. The Board of Directors is not currently aware of any other business that will be brought before the annual meeting. How do I vote? You may vote “For” all the nominees to the Board of Directors, you may “Withhold” your vote for all nominees or you may vote “For” all nominees except for any nominee(s) you specify.For the other matters to be voted on, you may vote “For” or “Against” or abstain from voting. The procedures for voting are fairly simple: Stockholder of Record: Shares Registered in Your Name If you are a stockholder of record as of the Record Date, you may vote in person at the Annual Meeting or vote by proxy using the enclosed proxy card.Whether or not you plan to attend the meeting, we urge you to vote by proxy to ensure your vote is counted. You may still attend the meeting and vote in person even if you have already voted by proxy. · To vote in person, come to the annual meeting and we will give you a ballot when you arrive.You should be prepared to present photo identification for admittance.A list of stockholders eligible to vote at the annual meeting will be available for inspection at the annual meeting and for a period of ten days prior to the annual meeting during regular business hours at our principal executive offices, which are located at 430 Park Avenue, Suite 702, New York, New York 10022 · To vote using the proxy card, simply complete, sign and date the enclosed proxy card and return it promptly in the envelope provided.If you return your completed and signed proxy card to us before the annual meeting, we will vote your shares as you direct. 2 Beneficial Owner: Shares Registered in the Name of Broker or Bank If you are a beneficial owner of shares registered in the name of your broker, bank, or other agent, you should have received voting instructions with these proxy materials from that organization rather than from us. Simply complete and mail your voting instructions as directed by your broker or bank to ensure that your vote is counted. Alternatively, you may be able to vote by telephone or over the Internet by following instructions provided by your broker or bank.To vote in person at the annual meeting, you must obtain a valid proxy from your broker, bank, or other agent. Follow the instructions from your broker or bank included with these proxy materials, or contact your broker or bank to request a proxy form. How many votes do I have? On each matter to be voted upon, you have one vote for each share of common stock you own as of November 3, 2010. What is a quorum for purposes of conducting the 2010 Annual Meeting? The presence, in person or by proxy, of the holders of a majority of the issued and outstanding common stock entitled to vote at the meeting is necessary to constitute a quorum to transact business. If a quorum is not present or represented at the 2010 Annual Meeting, the stockholders entitled to vote thereat, present in person or by proxy, may adjourn the 2010 Annual Meeting from time to time without notice or other announcement until a quorum is present or represented. Assuming the presence of a quorum, the affirmative vote of a plurality of votes cast is required for the election of each of the nominees for director. A majority of the votes represented and entitled to vote at the 2010Annual Meeting will be required for the approval of all other matters to be voted upon. Abstentions and broker non-votes will each be counted towards the presence of a quorum, but (i) will not be counted as votes cast and, accordingly, will have no effect on the plurality vote required for the election of directors, and (ii) will be counted as votes represented at the 2010Annual Meeting and, accordingly, will have the effect of a vote "against" all other matters to be acted upon. What if I return a proxy card but do not make specific choices? If you return a signed and dated proxy card without marking any voting selections, your shares will be voted “FOR” the election of all three nominees for director, “FOR” the ratification of Peterson Sullivan LLP as independent registered public accountants of the Company for its fiscal year ending December 31, 2010, “FOR” the approval of an amendment to the Company’s Articles of Incorporation changing the Company’s name to Janus Resources, Inc., and, if any other matter is properly presented at the meeting, your proxy holder (one of the individuals named on your proxy card) will vote your shares using his best judgment. How does the board of directors recommend that I vote? A:Our board of directors recommends that you vote your shares “FOR” each of the three nominees to the board of directors and “FOR” the amendment of the Articles of Incorporation to change the corporate name to Janus Resources, Inc., Inc. and “FOR” the ratification of the appointment of Peterson Sullivan LLP as our independent auditors for the fiscal year ending December 31, 2010.Unless you give other instructions on your proxy card or electronically (internet or telephone), the persons named as proxy holders on the proxy card will vote in accordance with the recommendations of the Company's Board of Directors as set forth in this Proxy Statement. 3 How many votes are needed to approve each proposal? For the election of directors, the three nominees receiving the most “For” votes at the meeting in person or by proxy will be elected.All other matters, other than the proposal to amend our amended and restated certificate of incorporation, require for approval, the favorable vote of a majority of the votes cast on the applicable matter at the annual meeting in person or by proxy. Who is paying for this proxy solicitation? We will pay for the entire cost of soliciting proxies.In addition to these mailed proxy materials, our directors and employees may also solicit proxies in person, by telephone or by other means of communication. Directors and employees will not be paid any additional compensation for soliciting proxies but may be reimbursed for out-of-pocket expenses incurred in connection with the solicitation.We will also reimburse brokerage firms, banks and other agents for their reasonable out-of-pocket expenses incurred in forwarding proxy materials to beneficial owners. What does it mean if I receive more than one set of proxy materials? If you receive more than one set of proxy materials, your shares may be registered in more than one name or in different accounts. Please complete, sign and return each proxy card to ensure that all of your shares are voted. Can I change my vote after submitting my proxy? Yes. You can revoke your proxy at any time before the final vote at the meeting.If you are the record holder of your shares, you may revoke your proxy in any one of three ways: · You may submit another properly completed proxy card with a later date. · You may send a timely written notice that you are revoking your proxy to the Company at 430 Park Avenue, Suite 702, New York, New York 10022, Attn: President and Chief Executive Officer. · You may attend the annual meeting and vote in person.Simply attending the meeting will not, by itself, revoke your proxy. If your shares are held by your broker or bank as a nominee or agent, you should follow the instructions provided by your broker or bank. When are stockholder proposals due for next year’s annual meeting? To be considered for inclusion in next year’s proxy materials, your proposal must be submitted in writing, to the Company at 430 Park Avenue, Suite 702, New York, New York 10022, Attn: President and Chief Executive Officer, not later than July 14, 2011. You are also advised to review the Company’s Bylaws, which contain additional requirements for stockholder proposals and director nominations. 4 What are “broker non-votes”? Broker non-votes occur when a beneficial owner of shares held in “street name” does not give instructions to the broker or nominee holding the shares as to how to vote on matters deemed “non-routine.”Generally, if shares are held in street name, the beneficial owner of the shares is entitled to give voting instructions to the broker or nominee holding the shares. If the beneficial owner does not provide voting instructions, the broker or nominee can still vote the shares with respect to matters that are considered to be “routine,” but not with respect to “non-routine” matters.Under the rules and interpretations of the New York Stock Exchange, “non-routine” matters include director elections (whether contested or uncontested) and matters involving a contest or a matter that may substantially affect the rights or privileges of shareholders. Our election of directors (proposal no. 1), is considered to be “non-routine” matters and as a result, brokers or nominees cannot vote your shares on these proposals in the absence of your direction. How can I find out the results of the voting at the annual meeting? Preliminary voting results will be announced at the annual meeting.Final voting results will be discussed in a Form 8-K filed after the annual meeting. DIRECTORS AND EXECUTIVE OFFICERS This year’s nominees for Director are currently serving as Directors of the Company.The following table sets forth the names and positions of each nominee for Director and our executive officers.Additional biographical information concerning these individuals including directorships at other public companies, as well as the specific experiences, qualifications, attributes and skills that have led the Board to determine that such Board members should serve on the Board of Directors is provided in the text following the table. Name Position Antonino Cacace President and Chief Executive Officer, Director David Jenkins Director Joseph Sierchio Director Director Nominees Each of the nominees to the Board of Directors currently serves as a member of the Board of Directors as a result of being appointed to that position by the Company’s Board of Directors, in order to fill vacancies created by the resignation of certain of our prior Directors. Mr. Antonino Cacace Mr. Cacace has been involved in the steel, mining and mineral exploration business since 1975. He has provided strategic advice to various governments in the viability, joint-venturing of mining, agro-industrial and industrial green-field projects in Central and West African countries and has invented and developed unique technologies to produce steel products. Mr. Cacace has 30 years of experience with publicly traded companies, from start-ups through several IPOs on Canadian, US and European stock exchanges.Mr. Cacace was invited to join the Board of Directors due to his experience with public companies in the matters relating to management, administration, financial reporting, legal compliance and business development. 5 Mr. David Jenkins Mr.Jenkins has been involved in the energy and mining industry since 1990 and possesses business experience and expertise in the areas of mineral exploration, corporate finance and corporate administration and management. Mr. Jenkins is the President of J2 Capital Partners LLC, aprivate investmentfirm specializing in early stage investment and management in the resource industry. Additionally, Mr. Jenkins is or has been an officer and director of a number of publicly traded mineral exploration companies in Canada and the Unities States whose properties have been located in many different jurisdictionsworldwide.Mr. Jenkins was invited to join the Board of Directors due to his experience with public companies in the matters relating to management, administration, financial reporting,legal compliance and business development. Mr. Joseph Sierchio Since 1975, Mr. Sierchio has practiced corporate and securities law in New York City, representing and offering counsel to domestic and foreign corporations, investors, entrepreneurs, and public and private companies in the United States, Canada, United Kingdom, Germany, Italy, Switzerland, Australia, and Hong Kong. Mr.Sierchio is admitted in all New York state courts and federal courts in the Eastern, Northern, and Southern Districts of the State of New York as well as the federal Court of Appeals for the Second Circuit. Mr.Sierchio earned his Doctor of Law degree at CornellUniversityLawSchool in 1974, and a Bachelor of Arts degree, with Highest Distinction in Economics, from RutgersCollege at RutgersUniversity, in 1971. Mr. Sierchio is also a member of Sierchio & Company, LLP. Mr. Sierchio serves as a director of a number of privately held and public companies, including, HepaLife Technologies, Inc. and New Energy Technologies, Inc.Mr. Sierchio was invited to join the Board of Directors due to his extensive experience representing public companies with respect to finance, contract, governance and compliance matters and general business development. Consideration of Director Nominees Director Qualifications We believe the Board, to the extent that our limited resources permit, should encompass a diverse range of talent, skill and expertise sufficient to provide sound and prudent guidance with respect to the Company's operations and interests. Each director also is expected to: exhibit high standards of integrity, commitment and independence of thought and judgment; use his or her skills and experiences to provide independent oversight to the business of the Company; participate in a constructive and collegial manner; be willing to devote sufficient time to carrying out their duties and responsibilities effectively; devote the time and effort necessary to learn our business; and represent the long-term interests of all shareholders. The Board has determined that the Board of Directors as a whole must have the right diversity, mix of characteristics and skills for the optimal functioning of the Board in its oversight of the Company. The Board believes it should be comprised of persons with skills in areas such as: finance; real estate; banking; strategic planning; human resources and diversity; leadership of business organizations; and legal matters. The Board may also consider in its assessment of the Board's diversity, in its broadest sense, reflecting, but not limited to, age, geography, gender and ethnicity. 6 In addition to the targeted skill areas, the Board looks for a strong record of achievement in key knowledge areas that it believes are critical for directors to add value to the Board, including: •Strategy—knowledge of the Company business model, the formulation of corporate strategies, knowledge of key competitors and markets; •Leadership—skills in coaching and working with senior executives and the ability to assist the Chief Executive Officer; •Organizational Issues—understanding of strategy implementation, change management processes, group effectiveness and organizational design; •Relationships—understanding how to interact with investors, accountants, attorneys, management companies, analysts, and communities in which the Company operates; •Functional—understanding of finance matters, financial statements and auditing procedures, technical expertise, legal issues, information technology and marketing; and •Ethics—the ability to identify and raise key ethical issues concerning the activities of the Company and senior management as they affect the business community and society. Nomination ProceduresWe have no nominating committee, and all nominating functions are handled directly by the full Board of Directors, which the Board believes is the most effective and efficient approach, based on the size of the Board and the current and anticipated operations and needs of the Company. As outlined above in selecting a qualified nominee, the Board considers such factors as it deems appropriate which may include: the current composition of the Board; the range of talents of the nominee that would best complement those already represented on the Board; the extent to which the nominee would diversify the Board; the nominee's standards of integrity, commitment and independence of thought and judgment; and the need for specialized expertise. Applying these criteria, the Board considers candidates for Board membership suggested by its members, as well as management and shareholders. Shareholders of record may nominate directors in accordance with the Company's bylaws which require among other items notice sent to the Company's Secretary not less than 60days prior to a shareholder meeting that will include the election of board members. No nominations other than those made by the Board were received for the 2010 Annual Shareholder Meeting. Code Of Ethics We have adopted a Code of Ethics that applies to all of the Company’s officers, directors and employees, including its Chief Financial Officer and Chief Executive Officer, which complies with the requirements of the Sarbanes-Oxley Act of 2002 and applicable Financial Industry Regulatory Authority (“FINRA”) listing standards. Accordingly, the Code of Ethics is designed to deter wrongdoing, and to promote, among other things, honest and ethical conduct, full, timely, accurate and clear public disclosures, compliance with all applicable laws, rules and regulations, the prompt internal reporting of violations of the Code of Ethics, and accountability. Corporate Governance We have adopted Corporate Governance Guidelines applicable to its Board of Directors. Director Independence Our securities are not listed on a U.S. securities exchange and, therefore, is not subject to the corporate governance requirements of any such exchange, including those related to the independence of directors. However, at this time, after considering all of the relevant facts and circumstances, the Company’s Board of Directors has determined that each of Messrs. Jenkins and Sierchio are independent from the Company’s management and qualify as “independent director” under the standards of independence under the applicable FINRA listing standards.This means that, in the judgment of the Board of Directors, neither of these two directors is (1) an officer or employee of the Company or its subsidiaries or (2) has any direct or indirect relationship with the Company that would interfere with the exercise of his independent judgment in carrying out the responsibilities of a director.Upon the Company’s listing on any national securities exchange or any inter-dealer quotation system, it will elect such independent directors as is necessary under the rules of any such securities exchange. 7 Certain Relationships There are no family relationships among or between any of our officers and directors. Our proposed business raises potential conflicts of interests between certain of our officers and directors and us. Certain of our directors are directors of other mineral resource companies and, to the extent that such other companies may participate in ventures in which we may participate, our directors may have a conflict of interest in negotiating and concluding terms regarding the extent of such participation.In the event that such a conflict of interest arises at a meeting of our directors, a director who has such a conflict will abstain from voting for or against the approval of such participation or such terms.In appropriate cases, we will establish a special committee of independent directors to review a matter in which several directors, or management, may have a conflict.From time to time, several companies may participate in the acquisition, exploration and development of natural resource properties thereby allowing for their participation in larger programs, involvement in a greater number of programs and reduction of the financial exposure with respect to any one program.It may also occur that a particular company will assign all or a portion of its interest in a particular program to another of these companies due to the financial position of the company making the assignment. In determining whether we will participate in a particular program and the interest therein to be acquired by it, the directors will primarily consider the potential benefits to us, the degree of risk to which we may be exposed and its financial position at that time.Other than as indicated, we have no other procedures or mechanisms to deal with conflicts of interest.We are not aware of the existence of any conflict of interest as described herein. Compliance with Section 16(a) Beneficial Ownership Reporting Compliance, of the Exchange Act of 1934 Based on information provided to the Company, it is believed that all of the Company’s directors, executive officers and persons who own more than 10% of the Company’s common stock were in compliance with Section 16(a) of the Exchange Act of 1934 during the last fiscal year. During the year ended December 31, 2009, all of the Company’s directors, executive officers and Company’s common stock were in compliance with section 16(a) of the Exchange Act of 1934. Legal Proceedings During the past ten years none of our directors, executive officers, promoters or control persons has been: • the subject of any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; 8 • convicted in a criminal proceeding or is subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); • subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; • found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law; • the subject of any Federal or State judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: (i)Any Federal or State securities or commodities law or regulation; or (ii)Any law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanentcease-and-desist order, or removal or prohibition order; or (iii)Any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity. • any federal or state judicial or administrative proceedings based on violations of federal or state securities, commodities, banking or insurance laws and regulations, or any settlement to such actions (excluding settlements between private parties); and • any disciplinary sanctions or orders imposed by a stock, commodities or derivatives exchange or other self-regulatory organization. Compensation of Directors Our Board of Directors determines compensation for serving on the Board and its committees. In establishing director compensation, the Board is guided by the following goals: · Compensation should consist of a combination of cash and equity awards that are designed to fairly pay the directors for work required for a company of our size and scope; · Compensation should align the directors’ interests with the long-term interests of stockholders; and · Compensation should assist with attracting and retaining qualified directors. Under our current compensation policy, non-employee directors are paid $2,000 per month.This applies to each of Messrs. Jenkins and Sierchio. Sierchio & Company, LLP, a firm of which Mr. Sierchio is a member, is our legal counsel.In the fiscal year ended December 31, 2010 Sierchio & Company was paid a total of $<> in legal fees. 9 Mr. Cacace is compensated at the rate of $3,000 per month in his capacity as our President and Chief Executive Officer. We do not have an employment agreement with Mr. Cacace. Directors are entitled to participate in, and have been issued options under, our 2006 Stock Plan. We also reimburse directors for any actual expenses incurred to attend meetings of the Board. The following table reports all compensation we paid to non-employee directors during the fiscal year ended December 31, 2009: Name Fees earned or paid in cash(1) Stockawards Aggregate Grant Date Fair Value Optionawards Aggregate Grant Date Fair Value Non-equity incentiveplan compensation Nonqualifieddeferred compensation earnings All other compensation(2) Total Jeet Sidhu $ $
